Allen, J.
The question presented by the' claimants can hardly be considered as open in this Commonwealth. The bill was filed March 19, 1895, and on the same day an injunction was issued, which was made perpetual, May 28, 1895, and a receiver was then appointed. The bill was filed by the insurance commissioner, acting under St. 1894, c. 522, § 7. It has been held heretofore, in Stevens v. Shenango Glass Co. 166 Mass. 238, that a creditor should be enjoined from enforcing an attachment made against this company after the filing of the bill, the reasons assigned being that “ the rights of all parties to share in the property of the corporation are fixed as of the date of the filing of the bill in equity,” and that the rights of the receiver to the possession of the property “ for the purposes of distribution relate back to the commencement of the proceedings.” It is sought to distinguish the present case from that, on the ground that there the creditor sought to gain a preference to himself by the attachments, while here the claimants only seek to be allowed to share with the creditors generally. It has, however, been held heretofore that the rights of creditors are fixed as of the date of the proceedings, or, as was said in Atlas Bank v. Nahant Bank, 23 Pick. 480, 489, at least by the issuing of an injunction. Burdon v. Massachusetts Safety Fund Association, 147 Mass. 360, 368. Fogg v. United Order of the Golden Lion, 159 Mass. 9, 12. Garham v. Mutual Aid Society, 161 Mass. 357, 365, 367. Williams v. United Reserve Fund Association, 166 Mass. 450. The case of Jones v. Arena Publishing Co., ante, 22, rests on special grounds. This rule must be considered as established in this Commonwealth.

Decree affirmed.